DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/915,870 filed on June 29, 2020.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application is acknowledged.

Drawings
4.	The drawings are objected to because figure 1 is blurry.  Clarity improved replacement drawing for figure 1 is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim is written in a paragraph (multiple sentences), and the claim should be a single sentence.  It is also noted that claim depends on itself.  
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2, 4, 6-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0252626 A1 to ELIZONDO et al. (hereinafter “ELIZONDO”).
	Regarding claims 1, 11, and 16, ELIZONDO discloses an inventory control system (see abstract) comprising a storage device 5 (see figure 2) including a plurality of storage locations (for the individual tools); wherein the storage device 3 are stored in their corresponding location (see paragraph 0048) and each positions for the devices 3 (see figure 3) can be labeled as a first location or second location; and when the container 3 is deposited or taken away, an appropriate information is displayed on a screen 27, which may be interpreted as a configurable data. The computer as shown in figure 1 is a data storage device, and configurable data is displayed on the display 27 (see paragraph 0048); and RFID tag 4 on the portable container (see paragraph 0050) and corresponding reader make up the sensing system.  Reading/writing the tag by the RFID reader/writer (see paragraph 0051) would also be interpreted as sending messages as limited in claims 11 and 16.  
	Regarding claims 2, 12, and 17, ELIZONDO discloses that the location of the portable container is tracked by GPS device (see paragraph 0020).  
	Regarding claims 4, 14, and 19, RFID tag may be used as an identification or position of the portable container (see paragraph 0050), and worker is also required to identify himself/herself (see paragraph 0049) with identification means.  
	Regarding claim 7, status of each container 3 is kept in the computer (see paragraph 0041).  
	Regarding claim 8, when activity occurs regarding the tools in the container or movement of the container, the event is recognized and recorded (see paragraph 0009 and 0073).
	Regarding claims 9, 15, and 20, although ELIZONDO may not use the term “audit,” the system verifies each container and contents of each container (see paragraphs 0072-0074) and container is in the corresponding position (see paragraph 0048).
	Regarding claim 10, display 27 is a user interface displaying various information (see paragraphs 0044, 0048, and 0052).  

Allowable Subject Matter
10.	Claims 3, 5, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at an inventory control system comprising a storage device; a sensing system configured to associate the storage device with a first location and a second location; a data storage configured to store configurable data of the storage device;  one or more processor configured to in receiving information associating the storage device with the first location, send configurable data corresponding to the first location; and in respond to receiving information associating the storage device with the second location, sending configurable data corresponding to the second location to the storage device.  And the sensing system includes a first network for the first location and a second network for the second location.  Such a system is neither disclosed nor suggested by the cited references.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 16, 2022